Citation Nr: 0122351	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  98-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic cervical spine disability, claimed as secondary to a 
service-connected right knee disability.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability, to include consideration as secondary to a 
service-connected right knee disability.

3.  Entitlement to service connection for residuals of a 
right foot fracture, claimed as secondary to a service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran's claims folder was 
subsequently transferred to the Reno, Nevada RO as a result 
of the veteran's change in residence.  The notice of 
disagreement was received in May 1998, the statement of the 
case was issued in October 1998, and the substantive appeal 
was received in October 1998.  Pursuant to the veteran's 
request, he was afforded a RO hearing in November 1998.  A 
supplemental statement of the case was issued in December 
1998.  

The Board notes that the veteran's notice of disagreement 
included two other issues concerning the evaluation of the 
right and left knee disabilities addressed in the April 1998 
rating action.  However, his substantive appeal specified 
that he wished to pursue appeals only of the three issues set 
forth above.  Therefore, the notice of disagreement with 
respect to the two other issues is considered withdrawn.  See 
38 C.F.R. § 20.204 (2000).   



FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied 
entitlement to service connection for a cervical disability 
and a low back disability.  The veteran was notified of that 
decision; he did not file a notice of disagreement and the 
decision became final.  

2.  Additional evidence submitted since the March 1994 rating 
decision in regard to the issue of entitlement to service 
connection for a chronic cervical disability, claimed as 
secondary to a service-connected right knee disability, does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Additional evidence submitted since the March 1994 rating 
decision in regard to the issue of entitlement to service 
connection for a low back disability is new, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  A February 1981 industrial accident report reflects the 
veteran twisted his knee and foot while lifting a trailer, 
resulting in a right foot fracture.  The report does not 
indicate any lay or medical opinion/statement as to collapse 
or instability of the right knee as a cause of the injury, 
nor does it reflect any complaint related to the right knee.

5.  VA and private treatment records dated from 1978 to 1998 
are silent for any complaints, treatment, or diagnoses 
related to the right foot with the exception of a February 
1981 VA record noting a complaint of right foot pain 
secondary to a fracture.  

6.  At his November 1998 RO hearing, the veteran provided no 
testimony as to any current right foot symptoms or 
disability.  

CONCLUSIONS OF LAW

1.  Evidence presented since the RO's March 1994 rating 
decision in regard to the issue of entitlement to service 
connection for a chronic cervical disability, claimed as 
secondary to a service-connected right knee, is not new and 
material; the decision as to that issue is final and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Evidence presented since the RO's March 1994 rating 
decision in regard to the issue of entitlement to service 
connection for a low back disability is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Residuals of a right foot fracture were not incurred as a 
result of a service-connected right knee disability or any 
incident of military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board observes that VA recently promulgated regulations 
to implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).     

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports dated in February 1978 and December 
1993 as well as VA outpatient treatment records and private 
treatment records dated through 1998.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of these issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for reopening a previously denied claim 
and entitlement to service connection for residuals of a 
right foot fracture, claimed as secondary to the service-
connected right knee disability.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Additionally, 
the veteran was afforded a RO hearing.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board also observes that the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist has been 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim was received prior to that date, 
the newly promulgated regulations do no apply.    

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and its implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Moreover, given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation and 
regulations, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

I.  New and Material Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991 & Supp. 2001).  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d). 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  For the limited purpose 
of determining whether to reopen a claim, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

A.  Cervical Disability

Entitlement to service connection for a cervical disability, 
claimed as secondary to a service-connected right knee 
disability, was originally denied in a March 1994 rating 
decision on the basis that the evidence did not demonstrate a 
relationship to service or the service-connected right knee.  
The veteran was notified of that decision and did not file a 
notice of disagreement; thus the decision became final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2000).  

Evidence received since the March 1994 rating decision 
consists of VA treatment records dated from 1978 to 1998, an 
industrial accident report dated in 1981, a VA physician 
statement dated in November 1997, lay statements dated in 
November 1998, and the veteran's RO hearing testimony.  

Following a thorough review of this evidence, the Board 
concludes that some of the evidence is duplicative of that 
already considered by the RO.  The remainder of the evidence, 
although new, does not bear directly and substantially upon 
the specific matter under consideration, the incurrence of a 
chronic cervical disability as a result of the service-
connected right knee, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Some of the VA treatment records dated from 1978 to 1998 are 
duplicative of those already considered by the RO in the 
March 1994 rating decision.  Thus, the records are not new 
and material.  However, some of the records are new in that 
they were not previously considered by the RO.  A January 
1990 clinical record notes the veteran reported lifting in 
excess of 160 pounds as a part of his daily job with neck and 
back pain the next day.  The veteran reported moving 160 to 
190 pounds up several steps.  A June 1993 clinical record 
reflects the veteran reported injuring his neck and left 
shoulder in 1990 when he tried to prevent a 400-pound dolly 
from falling down steps.  The remainder of the VA treatment 
records reflects complaints and treatment of chronic neck and 
shoulder pain.  Although these records document continuous 
complaints of neck and shoulder pain, they do not reflect any 
medical evidence of a nexus between the veteran's chronic 
cervical condition and his service-connected right knee 
disability or any other incident of military service.  In 
fact, the January 1990 and June 1993 clinical records 
documenting the veteran's reported history of his neck injury 
reflect no reference to the knees or report of knee 
instability as a cause of the injury.  Thus, the Board 
concludes that this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., the incurrence of a chronic cervical disability as a 
result of the service-connected right knee, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Additional evidence is also new, in that it was not 
previously considered by the RO, but does not bear directly 
and substantially upon the specific matter under 
consideration.  Specifically, the industrial injury report 
dated in 1981 documents an injury to the right foot and makes 
no reference to any injury or complaints relevant to the 
cervical area.  The VA physician statement dated in November 
1997 indicates that the veteran's original injury to the 
right knee resulted in the left knee and low back pain 
complications.  The physician makes no reference or statement 
relevant to the veteran's chronic cervical strain.  Likewise, 
the lay statements dated in November 1998 reflect 
observations of knee instability suffered by the veteran in 
the past two years resulting in stumbling and falling.  
However, these individuals provided no information specific 
to the veteran's chronic cervical disability or the 
circumstances of his injury in 1990.  Thus, the 
aforementioned evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 

Finally, at his November 1998 RO hearing, the veteran 
testified that he injured his neck in January 1990 when he 
lost control of a dolly and grabbed a handrail.  He also 
stated that his knee collapsed.  This testimony is 
essentially duplicative of the veteran's previous 
contentions, which were considered by the RO in the March 
1994 rating decision, and is not new and material evidence.  

Thus, the evidence presented since the RO's March 1994 rating 
decision in regard to the issue of entitlement to service 
connection for a chronic cervical disability, claimed as 
secondary to a service-connected right knee, provides no 
medical evidence of a nexus between the veteran's chronic 
cervical disability and his service-connected right knee.  In 
fact the January 1990 VA clinical record reflecting treatment 
the day after the injury, makes absolutely no reference to 
the right knee as a cause or part of the injury.  Thus, this 
evidence is not new and material as it does not bear directly 
and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108.  


B.  Low Back Disability

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected right knee 
disability, was originally denied in a March 1994 rating 
decision on the basis that the evidence did not demonstrate a 
relationship to service or the service-connected right knee.  
The veteran was notified of that decision and did not file a 
notice of disagreement; thus the decision became final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

Evidence received since the March 1994 rating decision 
consists of VA treatment records dated from 1978 to 1998, an 
industrial accident report dated in 1981, a VA physician 
statement dated in November 1997, lay statements dated in 
November 1998, and the veteran's RO hearing testimony.  

The November 1997 VA physician statement is new in that it 
was not previously considered by the RO in the March 1994 
rating decision and it is not cumulative or redundant of 
evidence previously on file.  This statement reflects that 
the veteran originally injured his right knee during service 
and underwent surgery in 1976.  It was noted the veteran had 
undergone five subsequent surgeries for pain and instability 
in the knee.  Present complaints of bilateral knee pains and 
low back pain were also noted.  The physician stated that the 
original injury to the right knee resulted in the left knee 
and low back pain complications.  

Considering this evidence, the Board is compelled to conclude 
that it bears directly and substantially upon the specific 
matter under consideration, i.e., the incurrence of a low 
back disability as a result of a service-connected right knee 
disability, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, the 
evidence is new and material and the claim must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  However, the Board finds 
that additional development is required prior to adjudicating 
the reopened claim.  The matter is further addressed in the 
REMAND portion of this decision.


II.  Service Connection Claim for the Right Foot

As previously noted, basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. §  3.303(d). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The relevant evidence of record demonstrates that in February 
1981, the veteran was lifting a trailer and twisted his knee 
and foot.  The nature of the injury was noted as a fractured 
cuboid bone in the right foot.  A physician's report noted a 
small avulsion fracture from the lateral cuboid.  These 
injury reports document no complaint of injury to the knee.  
They also do not specify which knee the veteran twisted.  
Service medical records reflect a complaint of tenderness in 
the right third metatarsal in November 1968 following a 12-
mile march.  However, the remaining service medical records 
are silent for complaints related to the right foot and no 
disability was noted upon separation examination dated in May 
1976.  The veteran reported no medical condition other than 
his right knee.

The claims folder also reflects numerous VA and private 
treatment records dated from 1978 to 1998.  However, these 
records are silent for any complaints, treatment, or 
diagnoses relevant to the right foot with the exception of a 
February 1981 VA treatment record noting a complaint of right 
foot pain secondary to a fracture.  Additionally, at his 
November 1998 RO hearing, the veteran testified that he was 
lifting a trailer tongue when his right knee collapsed and he 
broke his foot.  The veteran provided no testimony as to 
current symptoms or disability in the right foot.  
Establishing service connection requires the existence of a 
current disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Following a comprehensive review of the evidence of record, 
the Board is compelled to conclude that entitlement to 
service connection for residuals of a right foot fracture, 
claimed as secondary to a service-connected right knee 
disability, must be denied.  The 1981 injury report reflects 
that the veteran twisted his knee and foot while lifting a 
trailer.  It does not indicate any lay or medical 
opinion/statement as to collapse or instability of the right 
knee as a cause of the injury, nor does it reflect any 
complaint related to the right knee.  Additionally, 
subsequent records and testimony are silent for any 
complaints or treatment indicating a current right foot 
disability.  In the absence of any lay or medical evidence of 
a current right foot disability and evidence of a nexus 
between the right foot fracture and the service-connected 
right knee, entitlement to service connection for residuals 
of a right knee fracture is not warranted.  


ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a chronic 
cervical disability, claimed as secondary to a service-
connected right knee disability, the claim is not reopened.  
The appeal is denied.

New and material evidence having been presented to reopen a 
claim of entitlement to service connection for a low back 
disability, to include consideration as secondary to a 
service-connected right knee, the claim is reopened.  To this 
extent only, the appeal is granted.  

Entitlement to service connection for residuals of a right 
foot fracture, claimed as secondary to a service-connected 
right knee disability is denied.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for a low back disability, to 
include consideration as secondary to a service-connected 
right knee.  A claim reopened after new and material evidence 
has been presented must be considered on a de novo basis.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

As previously noted, a VA physician has opined that the 
veteran's original injury to the right knee resulted in his 
left knee and low back pain complications.  However, the 
physician did not indicate whether he had reviewed the 
veteran's entire claims folder.  Additionally, although he 
noted six prior knee surgeries and present complaints of 
bilateral knee and back pain, he did not provide a detailed 
rationale for his opinion.  Thus, the Board is of the opinion 
that additional development of the record is necessary to 
enable the Board to render a final determination as to this 
issue.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, this issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his low back disability since 
1998.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his low back to 
determine the nature and etiology of any 
current disorder.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner and reviewed 
prior to the examination.  All necessary 
tests or studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to identify any 
symptomatology present in the veteran's 
low back.  The examiner is further 
requested to render an opinion as to the 
etiology and onset of any low back 
disability present and whether it is as 
least as likely as not that such 
disability is related to the veteran's 
service-connected right knee injury or 
any other incident of military service.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disability, to 
include consideration as secondary to a 
service-connected right knee disability.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 



